CANTY, J.
I concur in the result arrived at in the last part of the opinion, for the reason that while the maxim, “De minimis non curat lex,” applies in the case of a tax sale, yet, as tax proceedings are construed' strictly against the party claiming under them, the maxim is applied with more strictness and to a more limited extent in such cases than in others.
On Motion for Reargument.
November 2, 1899.
PEE CURIAM.
On motion for reargument, appellant insists that the notice of sale given by the city treasurer was void because it and 24 other notices of sale under 24 other tax judgments were all embraced in one published notice, and that this is prohibited by Sp. Laws 1889, c. 32, sube. 7, tit. 1, § 30, which reads as follows:
*401“Two (2) or more of the notices required or authorized by this act to be given by the board of public works or the city clerk, by publication in the official paper of the city, in any special assessment proceedings, may be comprised in one (1) advertisement. Provided, however, such notices áre of the same general character, or for like object. And, provided, that in other respects the notice so published shall sufficiently comply with the essential statutory requirements. And the provisions of this section shall extend to, and embrace all notices required to be given in the official paper of the city, by the city treasurer, or the delivery to him of all special assessment warrants for collection, and of his intended application to some court of general jurisdiction for judgment thereon provided for by this chapter.”
It will be observed that while this section provides that all notices to be given by the board of public works and city clerk, and notices of the receipt by the city treasurer of assessment warrants, may be given as in that section prescribed, it does not provide that other notices to be given by the treasurer (amongst them, notices of sale under tax judgments) may be so embraced in one published notice.
Appellant contends that the rule, “The expression of one thing is the exclusion of another,” should be applied here, and it should be held that this section impliedly prohibits the giving of other notices in that manner. We cannot so hold. The substance of this section of the charter of St. Paul has existed from an early date. We have traced it back as far as 1874, but did not look further. See section 30, p. 64, Sp. Laws 1874. Other portions of the city charter have since been many times amended so as to provide for the publication of many notices for which no provision existed in the charter at or prior to that date. This section 30 has since been amended a few times, but not enough to cover all of the different notices required by other portions of the charter to be published. In fact, the whole charter is largely made up of patchwork. Under these circumstances, we cannot apply the rule of interpretation contended for by appellant; but must hold that the notice here in question was properly published, notwithstanding the peculiar provisions of the section.
Motion for a reargument denied.